Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 04/19/2022. 
Claims 1-7 and 20-26 are currently pending, of which claims 1-7 are withdrawn. 
Response to Amendment & Arguments
While the prior rejection of claims 20-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for reciting different ink terminologies was addressed in the above amendment, the claims as amended introduce new antecedent basis issues which renders the claims indefinite.  Thus, the 112(b) rejection is maintained and has been revised 112(b) rejection reflecting the changes in claim scope made by Applicant’s present claim amendments, below. 
The rejection of claims 20-24 on the grounds of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,410,718 is withdrawn in view of the above amendment.
The rejection of claims 20-25 on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 10, 27, and 28 of U.S. Patent No. 8,993,113 is withdrawn in view of the above amendment.
However, claims 20-24 as amended are rejected on the grounds of nonstatutory double patenting over various claims of U.S. Patent No. 9,278,465, copending Application No. 16/771,636, and copending Application No. 16/722,627 due to the changes in claim scope made by Applicant’s present claim amendments.  See the new double patenting rejections, below.
The claims rejections under 35 U.S.C. 102 and/or 35 U.S.C. 103 as being unpatentable over each of Cooper et al. (US 7,410,718), Zhang et al. (“Pyrolyzed graphene oxide/resorcinol-formaldehyde resin composite as high-performance supercapacitor electrodes,” J. Mater. Chem., 2011, 21, 2663-2670), Suh et al. (US 8,480,930), and Pauzauskie et al. (US 8,993,113) as primary references are each withdrawn in view of the above amendment.
However, the current rejection also utilizes new references, Zhu et al. (“Highly compressible 3D periodic graphene aerogel microlattices,” Nat. Commun., 6:6962, 2015), Zhang et al. (“3D printing of graphene aerogels,” Small, 2016, 12, No. 13, 1702-1708), Worsley et al. (US 9,278,465), and Wei et al. (“3D direct writing fabrication of electrodes for electrochemical storage devices,” Journal of Power Sources, 354, 2017, 134-147), as primary references under new grounds of rejection which anticipate and/or render obvious the instant claims.  See the new 102/103 and 103 rejections, below.
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 and/or 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.  Applicant’s arguments apply to now-withdrawn rejections over each of Cooper et al. (US 7,410,718), Zhang et al. (“Pyrolyzed graphene oxide/resorcinol-formaldehyde resin composite as high-performance supercapacitor electrodes,” J. Mater. Chem., 2011, 21, 2663-2670), Suh et al. (US 8,480,930), and Pauzauskie et al. (US 8,993,113) as primary references whereas the current ground(s) of rejection rely on Zhu et al. (“Highly compressible 3D periodic graphene aerogel microlattices,” Nat. Commun., 6:6962, 2015), Zhang et al. (“3D printing of graphene aerogels,” Small, 2016, 12, No. 13, 1702-1708), Worsley et al. (US 9,278,465), and Wei et al. (“3D direct writing fabrication of electrodes for electrochemical storage devices,” Journal of Power Sources, 354, 2017, 134-147) as primary references. 
Claim Objections
Claim 25 is objected to because of the following informalities:  In the carbonizing step, Applicant is suggested to remove the second “printed” from the term “the printed carbon aerogel printed,” in order to improve clarity in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	In claim 20, the term “the printed part” in each of the “completing gelation …”, “removing the solvent …”, and “carbonizing the printed part …” steps lacks sufficient antecedent basis.  Note, the present claim amendment removed the term “a printed part” and replaced it with “a patterned 3D structure comprising lattice layers” which raises this issue.  There is confusion between the “direct ink writing” step and remaining steps since the sets of steps recite different antecedent basis and terminologies.  
Claim 25 is also indefinite for the same reason as claim 2, and claims 21-24 and 26 are also indefinite for their dependency on the independent claims. 
	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
Claim Interpretation
	Independent claims 20 and 25 are drawn to a printed carbon aerogel part and a supercapacitor comprising a printed carbon aerogel that are each made by a process comprising direct ink writing a thixotropic ink to make a patterned 3D structure comprising lattice layers and other steps, e.g., gelation, solvent removal, and carbonizing steps, which happen to be unclear and indefinite for the reasons described above.  However, note that these processes and even the preamble’s term “printed” are product-by-process limitations that describe how the carbon aerogel(s) are formed.  Product-by-process limitations/claims are not limited to the recited steps except to the extent they suggest structure of the final product.  
	In the present response (pages 6 to 8), Applicant argues the limitations as amended should be afforded patentable weight, citing para. 0002, 0008, and 0050 and Figure 4 of the present specification, as well as attaching an NPL article Chandrasekaran et al. (“Direct ink writing of organic and carbon aerogels,” Mater. Horiz., 2018, 5, 116-1175) as evidence, that direct ink printed carbon aerogels made by direct ink writing have a network of interconnected micron-sized carbon ligaments that define a continuous microporous network and have a different structure than typical bulk-formed carbon aerogels.  While a copy of the Chandrasekaran et al. reference could not be located with the response or in the applications’ image file wrapper, the Office retrieved a copy of the reference, considered its contents, and has attached it with this present correspondence. 
	Upon close consideration of the claims as amended and the evidence cited as to the structure of the final product, the Office agrees in-part that some but not all of the product-by-process limitations as amended should be afforded patentable weight.  Presently, the claims require a carbon aerogel having a patterned 3D structure comprising lattice layers of a network of interconnected micron-sized carbon ligaments that define a continuous microporous network since the recited process include an initial “direct ink writing” step that forms a patterned 3D structure comprising lattice layers (e.g., Fig. 4) and, for purposes of compact prosecution are interpreted to the best of the Office’s ability despite the 112(b) indefiniteness rejections of record (lest a Final Rejection solely with 112(b) rejections and without any prior art or double patenting rejections be mailed), include a final “carbonizing” step that clearly changes the chemical identity of any precursors prior to the final step.  In applying prior art, limitations as to the ink’s content (presence or exclusion of particular components) and particular intermediate steps drawn to the ink (gelation, solvent removal, etc.) are extended little patentable weight since they are ultimately carbonized, reduced, and/or chemically changed to obtain the final carbon aerogel product.  Dependent claims 21-24 are similarly drawn to limiting the content of the precursor ink rather than the final carbon aerogel product, and are also extended little patentable weight for that reason.  Claim 26 is extended patentable weight since it describes a property of the final supercapacitor/aerogel. 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, 10-13, and 17 of U.S. Patent No. 9,278,465.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to carbon aerogel materials.  The patented claims recites a method of forming an aerogel by a method comprising using a 3D printing technique to write an ink to form a three dimensional pattern and structure and applying a thermal treatment, i.e., a carbonization treatment, to the aerogel to enhance electrical conductivity of the aerogel, which appears to result in the same final product as that claimed. 
Claims 20-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 29, and 30 of copending Application No. 16/771,636 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to carbon aerogels made by 3D printing or direct ink writing an ink and thermally annealing or carbonizing the printed ink.  The copending claims recite an aerogel comprising a three-dimensional printed structure having printed features comprised of two dimensional sheets of a graphene analogue made by a method comprising direct ink writing an ink to form a three-dimensional structure and thermal annealing the three-dimensional structure, which appears to result in the same product as that claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 20-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-25 of copending Application No. 16/722,627 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to carbon aerogels made by 3D printing or direct ink writing an ink and thermally treating or carbonizing the printed ink.  The copending claims recite a carbon aerogel comprising a three-dimensional printed structure having printed, porous ligaments geometrically arranged made by a method comprising extruding an ink from a micron-sized nozzle to form a printed three-dimensional structure and applying thermal treatment to the printed three-dimensional structure to form the carbon aerogel, which appears to result in the same product as that claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102 & 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20-24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhu et al. (“Highly compressible 3D periodic graphene aerogel microlattices,” Nature Communications, 6:6962, DOI: 10.1038/ncomms7962, April 22, 2015). 
Zhu et al. teach a carbon/graphene aerogel made by 3D printing and direct ink writing an ink to form a three-dimensional microlattice assembling an array of parallel filaments in a meanderline-like pattern in the horizontal plane such that the orientation of each successive layer was orthogonal to the previous layer and thermally reducing and carbonizing the microlattice structure at 1,050°C (abstract, Fig. 1 and 2, Table 1, the Results section on pages 2-6, and the Methods section on page 7).  Zhu et al.’s final carbon/graphene aerogel appears identical in structure to that claimed, and therefore anticipates the claims.  The remaining limitations among claims 20-24 are drawn to precursor(s) rather than the final carbon aerogel product and are extended little patentable weight/optional since the recited “carbonizing” step changes the chemical identity of any precursors by carbonizing, reducing, burning-off, etc. prior to obtaining the final product.
In the event Zhu et al.’s material does not sufficiently anticipate the claimed carbon aerogel, the claims are still nevertheless obvious over the reference.  Even though Zhu et al. teach the carbon/graphene aerogel is made by a different process than that claimed, e.g., one without the specific ink as instantly claimed, Zhu et al.’s final product is either identical with or only slightly different than the claimed product due to the reference’s disclosed carbonization of an R-F- and/or fumed silica-containing ink formed into a 3D microlattice by direct ink writing (Fig. 1 and 2, Table 1, the Results section on pages 2-6, and the Methods section on page 7) that the skilled artisan would reasonably expect carbonizes, reduces, and/or burns off the precursor(s) to obtain substantially the same final product as claimed.  

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (“Highly compressible 3D periodic graphene aerogel microlattices,” Nature Communications, 6:6962, DOI: 10.1038/ncomms7962, April 22, 2015) in view of Suh et al. (US 8,480,930).
Zhu et al. teach a carbon/graphene aerogel made by 3D printing and direct ink writing an ink to form a three-dimensional microlattice assembling an array of parallel filaments in a meanderline-like pattern in the horizontal plane such that the orientation of each successive layer was orthogonal to the previous layer and thermally reducing and carbonizing the microlattice structure at 1,050°C (abstract, Fig. 1 and 2, Table 1, the Results section on pages 2-6, and the Methods section on page 7).  Zhu et al.’s final carbon/graphene aerogel appears identical in structure to that claimed, and therefore meets the claimed printed carbon aerogel.  In the event Zhu et al.’s material does not sufficiently meet the claimed printed carbon aerogel, the claimed printed carbon aerogel is still nevertheless obvious over the reference since, even though Zhu et al. teach the carbon/graphene aerogel is made by a different process than that claimed, e.g., one without the specific ink as instantly claimed, Zhu et al.’s final product is either identical with or only slightly different than the claimed product due to the reference’s disclosed carbonization of an R-F- and/or fumed silica-containing ink formed into a 3D microlattice by direct ink writing (Fig. 1 and 2, Table 1, the Results section on pages 2-6, and the Methods section on page 7) that the skilled artisan would reasonably expect carbonizes, reduces, and/or burns off the precursor(s) to obtain substantially the same final product as claimed.  
Although Zhu et al. further teach the aerogel structure is useful for application in energy storage devices (see the Discussion section on pages 6-7), Zhu et al. fail to teach the aerogel is provided in an electrode of a supercapacitor comprising a positive electrode, a negative electrode, and a separator disposed between the electrodes and is characterized by a specific capacitance greater than 200 F/g. 
However, Suh et al. teach carbon aerogels are useful as high-performance electrode materials for application in energy storage devices including supercapacitors (abstract, col. 1 lines 13-20, col. 2 lines 6-26, and col. 4 lines 28-41).  Supercapacitors by definition comprise two electrodes sandwiched together with a separator as claimed.  Suh et al. further teach carbon aerogels typically and preferably have a capacitance greater than 200 F/g (col. 2 lines 3-5 and col. 4 lines 28-41).  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide Zhu et al.’s carbon/graphene aerogel as an electrode material of a supercapacitor as taught by Suh et al. in order to practice Zhu et al.’s aerogel in an energy storage device.  In other words, Suh et al. teach a supercapacitor comprising an electrode comprising a carbon aerogel is an obvious variant of the energy storage devices taught in Zhu et al. for application of Zhu et al.’s  final carbon/graphene aerogel structure.  The combination of references meet the claimed specific capacitance range; not only does Suh et al. teach capacitance values within the claimed range are typical and/or preferred for carbon aerogels, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art the claimed specific capacitance would flow naturally from the teachings of Zhu et al. since the reference teaches an identical or only slightly different final product than the claimed product due to the reference’s disclosed carbonization of an R-F- and/or fumed silica-containing ink formed into a 3D microlattice by direct ink writing (Fig. 1 and 2, Table 1, the Results section on pages 2-6, and the Methods section on page 7) that the skilled artisan would reasonably expect carbonizes, reduces, and/or burns off the precursor(s) to obtain substantially the same final product as claimed.  The remaining limitations in claim 25 are drawn to precursor(s) rather than the final carbon aerogel product and are extended little patentable weight/optional since the recited “carbonizing” step changes the chemical identity of any precursors by carbonizing, reducing, burning-off, etc. prior to obtaining the final product.

Claims 20-24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang et al. (“3D printing of graphene aerogels,” Small, 2016, 12, No. 13, 1702-1708).
Zhang et al. teach a carbon/graphene aerogel made by 3D printing via nozzle jetting an ink into a three-dimensional lattice/architecture and thermally annealing at 1000°C to thermally reduce, i.e., carbonize, the three-dimensional lattice/architecture (the right column of page 1702 to the right column of page 1703, Fig. 1, and the Experimental Section on pages 1707-1708).  Zhang et al.’s final carbon/graphene aerogel appears identical in structure to that claimed, and therefore anticipates the claims.  The remaining limitations among claims 20-24 are drawn to precursor(s) rather than the final carbon aerogel product and are extended little patentable weight/optional since the recited “carbonizing” step changes the chemical identity of any precursors by carbonizing, reducing, burning-off, etc. prior to obtaining the final product.
In the event Zhang et al.’s material does not sufficiently anticipate the claimed carbon aerogel, the claims are still nevertheless obvious over the reference.  Even though Zhang et al. teach the carbon/graphene aerogel is made by a different process than that claimed, e.g., one without the specific ink as instantly claimed, Zhang et al.’s final product is either identical with or only slightly different than the claimed product due to the reference’s disclosed thermal annealing/reduction at 1000°C of a 3D printed lattice/architecture in forming the aerogel (the right column of page 1702 to the right column of page 1703, Fig. 1, and the Experimental Section on pages 1707-1708) that the skilled artisan would reasonably expect carbonizes, reduces, and/or burns off the precursor(s) to obtain substantially the same final product as claimed.  

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“3D printing of graphene aerogels,” Small, 2016, 12, No. 13, 1702-1708) in view of Suh et al. (US 8,480,930).
Zhang et al. teach a carbon/graphene aerogel made by 3D printing via nozzle jetting an ink into a three-dimensional lattice/architecture and thermally annealing at 1000°C to thermally reduce, i.e., carbonize, the three-dimensional lattice/architecture (the right column of page 1702 to the right column of page 1703, Fig. 1, and the Experimental Section on pages 1707-1708).  Zhang et al.’s final carbon/graphene aerogel appears identical in structure to that claimed, and therefore meets the printed carbon aerogel.  In the event Zhang et al.’s material does not sufficiently meet the claimed printed carbon aerogel, the claimed printed carbon aerogel is still nevertheless obvious over the reference since, even though Zhang et al. teach the carbon/graphene aerogel is made by a different process than that claimed, e.g., one without the specific ink as instantly claimed, Zhang et al.’s final product is either identical with or only slightly different than the claimed product due to the reference’s disclosed thermal annealing/reduction at 1000°C of a 3D printed lattice/architecture in forming the aerogel (the right column of page 1702 to the right column of page 1703, Fig. 1, and the Experimental Section on pages 1707-1708) that the skilled artisan would reasonably expect carbonizes, reduces, and/or burns off the precursor(s) to obtain substantially the same final product as claimed.  
Although Zhang et al. further teach the aerogel structure is useful for application in energy storage devices (left column of page 1702 and the paragraph bridging pages 1706 and 1707), Zhang et al. fail to teach the aerogel is provided in an electrode of a supercapacitor comprising a positive electrode, a negative electrode, and a separator disposed between the electrodes and is characterized by a specific capacitance greater than 200 F/g. 
However, Suh et al. teach carbon aerogels are useful as high-performance electrode materials for application in energy storage devices including supercapacitors (abstract, col. 1 lines 13-20, col. 2 lines 6-26, and col. 4 lines 28-41).  Supercapacitors by definition comprise two electrodes sandwiched together with a separator as claimed.  Suh et al. further teach carbon aerogels typically and preferably have a capacitance greater than 200 F/g (col. 2 lines 3-5 and col. 4 lines 28-41).  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide Zhang et al.’s carbon/graphene aerogel as an electrode material of a supercapacitor as taught by Suh et al. in order to practice Zhang et al.’s aerogel in an energy storage device.  In other words, Suh et al. teach a supercapacitor comprising an electrode comprising a carbon aerogel is an obvious variant of the energy storage devices taught in Zhang et al. for application of Zhang et al.’s final carbon/graphene aerogel structure.  The combination of references meet the claimed specific capacitance range; not only does Suh et al. teach capacitance values within the claimed range are typical and/or preferred for carbon aerogels, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art the claimed specific capacitance would flow naturally from the teachings of Zhang et al. since the reference teaches an identical or only slightly different final product than the claimed product due to the reference’s disclosed thermal annealing/reduction at 1000°C of a 3D printed lattice/architecture in forming the aerogel (the right column of page 1702 to the right column of page 1703, Fig. 1, and the Experimental Section on pages 1707-1708) that the skilled artisan would reasonably expect carbonizes, reduces, and/or burns off the precursor(s) to obtain substantially the same final product as claimed.  The remaining limitations in claim 25 are drawn to precursor(s) rather than the final carbon aerogel product and are extended little patentable weight/optional since the recited “carbonizing” step changes the chemical identity of any precursors by carbonizing, reducing, burning-off, etc. prior to obtaining the final product.

Claims 20-24 are rejected under 35 U.S.C. 102(a)(1,2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Worsley et al. (US 9,278,465).
Worsley et al. teach a carbon/graphene aerogel made by direct ink writing an ink to make a DIW patterned 3D structure comprising lattice layers and annealing the 3D structure via a thermal treatment that carbonizes the structure (abstract, Fig. 1-4, and col. 4 line 58 to col. 5 line 2).  Worsley et al.’s final carbon/graphene aerogel appears identical in structure to that claimed, and therefore anticipates the claims.  The remaining limitations among claims 20-24 are drawn to precursor(s) rather than the final carbon aerogel product and are extended little patentable weight/optional since the recited “carbonizing” step changes the chemical identity of any precursors by carbonizing, reducing, burning-off, etc. prior to obtaining the final product. 
	In the event Worsley et al.’s material does not sufficiently anticipate claimed carbon aerogel, the claims are still nevertheless obvious over the reference.  Even though Worsley et al. teach the aerogel is made by a different process than that claimed, e.g., one without the specific ink as instantly claimed, Worsley et al.’s final product is either identical with or only slightly different than the claimed product due to the reference’s teaching the disclosed system and method is useful for obtaining carbon aerogels in general (col. 5 lines 19-21) and the disclosed thermal operation is performed to carbonize the three dimensional aerogel part (Fig. 2 to 4 and col. 4 line 58 to col. 5 line 2) that the skilled artisan would reasonably expect carbonizes, reduces, and/or burns off the precursor(s) to obtain substantially the same final product as claimed.  

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Worsley et al. (US 9,278,465) in view of Suh et al. (US 8,480,930).
Worsley et al. teach a carbon/graphene aerogel made by direct ink writing an ink to make a DIW patterned 3D structure comprising lattice layers and annealing the 3D structure via a thermal treatment that carbonizes the structure (abstract, Fig. 1-4, and col. 4 line 58 to col. 5 line 2).  Worsley et al.’s final carbon/graphene aerogel appears identical in structure to that claimed, and therefore meets the printed carbon aerogel.  In the event Worsley et al.’s material does not sufficiently meet the claimed printed carbon aerogel, the claimed printed carbon aerogel is still nevertheless obvious over the reference since, even though Worsley et al. teach the carbon/graphene aerogel is made by a different process than that claimed, e.g., one without the specific ink as instantly claimed, Worsley et al.’s final product is either identical with or only slightly different than the claimed product due to the reference’s teaching the disclosed system and method is useful for obtaining carbon aerogels in general (col. 5 lines 19-21) and the disclosed thermal operation is performed to carbonize the three dimensional aerogel part (Fig. 2 to 4 and col. 4 line 58 to col. 5 line 2) that the skilled artisan would reasonably expect carbonizes, reduces, and/or burns off the precursor(s) to obtain substantially the same final product as claimed.  
Although Worsley et al. further teach the aerogel structure is ideally suited for use in energy storage applications (col. 5 lines 33-38). Worsley et al. fail to teach the aerogel is provided in an electrode of a supercapacitor comprising a positive electrode, a negative electrode, and a separator disposed between the electrodes and is characterized by a specific capacitance greater than 200 F/g. 
However, Suh et al. teach carbon aerogels are useful as high-performance electrode materials for application in energy storage devices including supercapacitors (abstract, col. 1 lines 13-20, col. 2 lines 6-26, and col. 4 lines 28-41).  Supercapacitors by definition comprise two electrodes sandwiched together with a separator as claimed.  Suh et al. further teach carbon aerogels typically and preferably have a capacitance greater than 200 F/g (col. 2 lines 3-5 and col. 4 lines 28-41).  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide Worsley et al.’s carbon/graphene aerogel as an electrode material of a supercapacitor as taught by Suh et al. in order to practice Worsley et al.’s aerogel in an energy storage device or application.  In other words, Suh et al. teach a supercapacitor comprising an electrode comprising a carbon aerogel is an obvious variant of the energy storage application taught in Worsley et al. for application of Worsley et al.’s final carbon/graphene aerogel structure.  The combination of references meet the claimed specific capacitance range; not only does Suh et al. teach capacitance values within the claimed range are typical and/or preferred for carbon aerogels, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art the claimed specific capacitance would flow naturally from the teachings of Worsley et al. since the reference teaches an identical or only slightly different final product than the claimed product due to the reference’s teaching the disclosed system and method is useful for obtaining carbon aerogels in general (col. 5 lines 19-21) and the disclosed thermal operation is performed to carbonize the three dimensional aerogel part (Fig. 2 to 4 and col. 4 line 58 to col. 5 line 2) that the skilled artisan would reasonably expect carbonizes, reduces, and/or burns off the precursor(s) to obtain substantially the same final product as claimed.  The remaining limitations in claim 25 are drawn to precursor(s) rather than the final carbon aerogel product and are extended little patentable weight/optional since the recited “carbonizing” step changes the chemical identity of any precursors by carbonizing, reducing, burning-off, etc. prior to obtaining the final product.

Claims 20-26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wei et al. (“3D direct writing fabrication of electrodes for electrochemical storage devices,” Journal of Power Sources, 354, 2017, 134-147). 
As to claims 20-24, Wei et al. teach a carbon/graphene aerogel made by 3D printing by direct ink writing an ink into cubic microlattices of multiple orthogonal layers of parallel cylindrical filaments printed in a layer-by-layer structure and carbonization of 3d printed microlattice to obtain the aerogel (abstract, section 3.1 on pages 138-140, and Fig. 3).  Wei et al.’s final carbon/graphene aerogel appears identical in structure to that claimed, and therefore anticipates the claims.  The remaining limitations among claims 20-24 are drawn to precursor(s) rather than the final carbon aerogel product and are extended little patentable weight/optional since the recited “carbonizing” step changes the chemical identity of any precursors by carbonizing, reducing, burning-off, etc. prior to obtaining the final product.
In the event Wei et al.’s material does not sufficiently anticipate the claimed carbon aerogel, the claims are still nevertheless obvious over the reference.  Even though Wei et al. teach the carbon/graphene aerogel is made by a different process than that claimed, e.g., one without the specific ink as instantly claimed, Wei et al.’s ’s final product is either identical with or only slightly different than the claimed product due to the reference’s disclosed carbonization of an R-F- and/or fumed silica-containing ink formed into a 3D microlattice by direct ink writing (section 3.1 on pages 138-140, and Fig. 3) that the skilled artisan would reasonably expect carbonizes, reduces, and/or burns off the precursor(s) to obtain substantially the same final product as claimed.  
As to claim 25, Wei et al. teach a supercapacitor comprising a positive electrode, a negative electrode, and a separator disposed between the electrodes (Fig. 3(d) and section 3.1 on pages 138-140) where at least one of the electrodes comprise a carbon/graphene aerogel made by 3D printing by direct ink writing an ink into cubic microlattices of multiple orthogonal layers of parallel cylindrical filaments printed in a layer-by-layer structure and carbonization of 3d printed microlattice to obtain the aerogel (abstract, section 3.1 on pages 138-140, and Fig. 3).  Wei et al.’s supercapacitor comprising the final carbon/graphene aerogel appears identical in structure to that claimed, and therefore anticipates the claims.  The remaining limitations in claim 25 drawn to precursor(s) rather than the final carbon aerogel product and are extended little patentable weight/optional since the recited “carbonizing” step changes the chemical identity of any precursors by carbonizing, reducing, burning-off, etc. prior to obtaining the final product. 
In the event Wei et al.’s material does not sufficiently anticipate the claimed carbon aerogel in the supercapacitor, the claims are still nevertheless obvious over the reference.  Even though Wei et al. teach the carbon/graphene aerogel is made by a different process than that claimed, e.g., one without the specific ink as instantly claimed, Wei et al.’s ’s final product is either identical with or only slightly different than the claimed product due to the reference’s disclosed carbonization of an R-F- and/or fumed silica-containing ink formed into a 3D microlattice by direct ink writing (section 3.1 on pages 138-140, and Fig. 3) that the skilled artisan would reasonably expect carbonizes, reduces, and/or burns off the precursor(s) to obtain substantially the same final product as claimed.  
As to claim 26, the teachings of Wei et al. anticipate the claimed supercapacitor by way of teaching a supercapacitor comprising a carbon/graphene aerogel identical in structure to that claimed.  Accordingly, Wei et al.’s supercapacitor meets the claimed specific capacitance of greater than 200 F/g under an inherency rationale since products with identical structure would have been expected to have the same properties.  See MPEP 2112.01, II.  Alternatively under an obviousness rationale, even though the reference fails to explicitly teach the claimed specific capacitance of greater than 200 F/g, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to claimed specific capacitance would flow naturally from the teachings of Wei et al. since the reference teaches forming improved supercapacitor electrodes comprising a carbon/graphene aerogel made by 3D printing by direct ink writing an ink into cubic microlattices of multiple orthogonal layers of parallel cylindrical filaments printed in a layer-by-layer structure and carbonization of 3d printed microlattice to obtain the aerogel (section 3.1 on pages 138-140 and Fig. 3). 
Prior Art Cited But Not Applied
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure: Therriault et al. (US 2018/0022023, which claims benefit to US Provisional Application 62/364,467 filed 07/06/2016) teach a solvent-cast 3D printed material by 3D printing a solution or gel of a polymer with carbon nanotubes dispersed in the solution or gel (abstract).  The 3D printing appears to be what one skilled in the art would deem direct ink writing (see Figures).  However, the reference merely teach the solvent-cast 3D printed as the final material, and fails to teach a carbonization, pyrolyzation, or heat treatment operation that would be necessary to render the material into a carbon aerogel as claimed.  
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
June 22, 2022